Exhibit 10.4

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of December 23, 2013 by and between REGADO BIOSCIENCES, INC.
(the “Company”) and CHRIS COURTS (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company and the Executive are parties to that certain amended and
restated employment agreement dated May 16, 2013 (the “Employment Agreement”).
Capitalized terms used in this Amendment and not otherwise defined herein shall
have the meaning ascribed to them in the Employment Agreement; and

WHEREAS, the Company and the Executive desire to amend certain terms of the
Employment Agreement as provided for herein.

NOW THEREFORE, in consideration of these premises, the mutual agreements and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Section 5.17(a) and Section 5.17(b) of the Employment Agreement are hereby
amended in their entirety to read as follows:

“(a) If any payment, benefit or distribution of any type to or for the benefit
of the Executive, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (collectively, the “Parachute Payments”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and
(ii) subject the Executive to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), the Parachute Payments shall be reduced so that the
maximum amount of the Parachute Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Parachute Payments to be
subject to the Excise Tax; provided that the Parachute Payments shall only be
reduced to the extent the after-tax value of amounts received by the Executive
after application of the above reduction would exceed the after-tax value of the
amounts received without application of such reduction. For this purpose, the
after-tax value of an amount shall be determined taking into account all
federal, state, and local income, employment and excise taxes applicable to such
amount. Unless the Executive shall have given prior written notice to the
Company to effectuate a reduction in the Parachute Payments if such a reduction
is required, which notice shall be consistent with the requirements of
Section 409A to avoid the imputation of any tax, penalty or interest thereunder,
then the Company shall reduce or eliminate the Parachute Payments by first
reducing or eliminating any cash payments (with the payments to be made furthest
in the future being reduced first), then by reducing or eliminating accelerated
vesting of stock options or similar awards, and then by reducing or eliminating
any other remaining Parachute Payments; provided, that no such reduction or
elimination shall apply to any non-qualified deferred compensation amounts
(within the meaning of Section 409A) to the extent such reduction or elimination
would accelerate or defer the timing of such payment in manner that does not
comply with Section 409A.

 

1



--------------------------------------------------------------------------------

(b) An initial determination as to whether (x) any of the Parachute Payments
received by the Executive in connection with the occurrence of a change in the
ownership or control of the Company or in the ownership of a substantial portion
of the assets of the Company shall be subject to the Excise Tax, and (y) the
amount of any reduction, if any, that may be required pursuant to the previous
paragraph, shall be made by an independent accounting firm selected by the
Company (the “Accounting Firm”) prior to the consummation of such change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company. The Company will bear all
expenses with respect to the determinations by such Accounting Firm required to
be made hereunder. The Executive shall be furnished with notice of all
determinations made as to the Excise Tax payable with respect to the Executive’s
Parachute Payments, together with the related calculations of the Accounting
Firm, promptly after such determinations and calculations have been received by
the Company.”

2. Except as expressly amended hereby, all provisions of the Employment
Agreement shall remain unmodified and in full force and effect.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

COMPANY

 

Regado Biosciences, Inc.

By:   /s/ David J. Mazzo Name:   David J. Mazzo Title:   Chief Executive Officer

 

EXECUTIVE   /s/ Chris Courts   Chris Courts

 

3